DETAILED ACTION
This is in response to communication received on 1/12/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/29/20 and 11/12/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Senzaki et al. US PGPUB 2017/0088683 hereinafter SENZAKI in view of Hoshi et al. US 2009/0263605 hereinafter HOSHI, as evidenced by PubChem Compound Summary Fluorosulfonic Acid hereinafter FLUOROSULFONIC, PubChem Compound Summary Water hereinafter WATER and PubChem Compound Summary (3- Mercaptopropyl)trimethoxysilane herein after MERCAPTO on claims 1, and 3-10 are withdrawn because the claim 1 has been amended and claims 5-6 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chao Gao on 2/5/21.



12. (canceled)

Reasons for Allowance
Claims 1, 3-4 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Both claims 13 and 14 contain the limitation of wherein the constituent unit having the hydrophilic group comprises a constituent unit derived from at least one selected from the group consisting of a mono(meth)acrylate of a polyalkylene glycol and a (meth)acrylate of a monoalkyl ether of a polyalkylene glycol. 
The closest prior art of SENZAKI does mention mono(meth)acrylate of a polyalkylene glycol compounds and a (meth)acrylate of a monoalkyl ether of a polyalkylene glycol compounds (paragraph 65 - 71 ), however references them as solvents, not as reactive components of its polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        



/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717